t c memo united_states tax_court anthony and esther sicari petitioners v commissioner of internal revenue respondent docket no filed date sheldon bisenberger richard l herzfeld and cris alcamo for petitioners wendy sands paul darcy and theodore leighton for respondent supplemental memorandum opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal revenue - - code in effect at the time the petition was filed unless otherwise indicated the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this matter is before us on remand from the court_of_appeals for the second circuit in sicari v commissioner tcmemo_1997_104 sicari i we granted respondent's motion to dismiss for lack of jurisdiction on the ground that respondent had properly mailed the notice_of_deficiency by certified mail to petitioners’ last_known_address and that petitioners had failed to file a timely petition for a redetermination of income_tax deficiencies the court_of_appeals for the second circuit has concluded that we erred in holding that the notice was mailed to petitioners' last_known_address and has vacated our decision and ordered us to make findings whether the notice_of_deficiency regardless of improper addressing actually was delivered to petitioners see 136_f3d_925 2d cir vacating and remanding tcmemo_1997_104 we find that the statutory notice was not actually delivered to petitioners background the background of this case was summarized in sicari i and we incorporate that statement of background without repetition except as to certain matters directly bearing on the issue of actual delivery on date respondent issued to petitioners by certified mail return receipt requested a statutory_notice_of_deficiency the statutory notice addressed as follows mr anthony sicari and mrs esther sicari route gardiner ny the route address during the postal service had changed petitioners’ permanent mailing address to the following address route gardiner ny early in the postmaster of gardiner new york marianne walker walker issued notices explaining the address changes and notifying gardiner postal service customers that regardless of the changes all mail would be delivered without interruption in fact the gardiner postal service delivered mail to customers even if it was addressed to the route address throughout and up to the time of trial in date the postal service treated mail addressed to the route address as properly addressed in theresa williams williams was the letter carrier for the postal route that includes route and the sicari residence she worked throughout the month of date without missing a day for sick leave or vacation she was well acquainted with the location of the sicari residence during if items of certified mail were addressed to petitioners at q4e- the route address williams would deliver them to petitioners williams does not remember the envelope containing the statutory notice she is unable to recall whether she delivered this particular piece of mail on date the envelope containing the statutory notice was returned unopened to respondent the envelope bore a returned to sender stampmark in red ink and the reason checked for return was unclaimed additionally the words return unclaimed had been handwritten by walker at the top of the envelope the envelope also listed three dates two of these dates purported to be the dates on which williams had delivered to petitioners notices informing them that they needed to come to the post office to claim the envelope the last date indicates the date on which the envelope was returned to respondent the date of the 1st notice was listed as presumably a reference to date this date preceded the date of the enclosed notice_of_deficiency by more than weeks the date on the 2nd notice was listed as and the date of return was listed as respondent made no further effort to contact petitioners concerning the tax deficiencies one of petitioners' accountants and tax advisers noreen masztal c p a testified that in mid-1992 she warned - - petitioners to anticipate the statutory notice she stated that she repeatedly spoke with petitioner anthony sicari petitioner about the importance of the statutory notice and repeatedly emphasized that he should call her as soon as he received it according to her petitioner several times denied receiving the statutory notice and assured her that he would call her as soon as he received it petitioner confirmed the accountant's testimony and denied receiving the statutory_notice_of_deficiency until date when he met with an internal revenue_agent to discuss an unrelated matter petitioner esther sicari also stated that she never had failed to accept certified mail or pick up such mail in response to a notice petitioners commenced the present action on date by filing a petition for redetermination of the deficiencies and thereafter respondent filed the motion to dismiss for lack of jurisdiction discussion the opinion of the court_of_appeals for the second circuit is that in this case respondent did not satisfy the requirements of sec_6212 for mailing of a notice_of_deficiency to the taxpayer's last_known_address by certified or registered mail nevertheless as the court_of_appeals states the notice here would be considered valid if the taxpayers received actual notice of the deficiencies and were not prejudiced in timely filing their petition see 136_f3d_925 2d cir citing 749_f2d_691 llth cir see also 81_tc_42 there is a strong presumption in the law that a properly addressed letter will be delivered or offered for delivery to the addressee see 905_f2d_665 2d cir affg tcmemo_1989_676 855_f2d_208 5th cir revg tcmemo_1987_363 75_tc_318 affd 673_f2d_1332 7th cir this presumption can be rebutted with a showing of postal mishandling see mulder v commissioner supra lack of return receipt for deficiency_notice indicates postal service mishandled the notice 51_tc_331 envelope was diverted by the post office violette v commissioner tcmemo_1994_173 envelope with notation indicating first notice which preceded issuance of the notice_of_deficiency dated suggests a lack of attention to detail that we are unwilling to overlook under such circumstances here we must determine whether given the strong presumption of delivery there was actual delivery of the notice_of_deficiency although the envelope containing the notice_of_deficiency was received by the gardiner post office and was treated by the - postal service as properly addressed we are not convinced that the notice actually was delivered to petitioners the envelope that contained the notice_of_deficiency indicates that there was some postal mishandling the date of first notice precedes the issuance of the notice_of_deficiency the envelope reflects an initial delivery attempt on date the notice_of_deficiency was issued on date the first notice of delivery date precedes the date_of_issuance by weeks and plainly this circumstance evidences mishandling of this item by the postal authorities the return date does not correspond with proper mail handling procedure as provided by postal regulations postal regulations provide the carrier must leave a notice of arrival if the carrier cannot deliver the certified article for any reason the article is brought back to the post office and held for the addressee if the article is not called for within days a final notice is issued if the article is not called for or redelivery of the article is not requested it must be returned after days unless the sender specifies a lesser number on the mailpiece domestic mail manual sec_912 the statutory_notice_of_deficiency was mailed by respondent on date if the first attempted delivery was on date the envelope did not have to be returned until date the markings on the envelope indicate that the envelope was returned on date the envelope was not --- - handled pursuant to the postal regulations and this is further evidence of postal mishandling williams testified that she could not recall delivering this particular piece of mail such a lack of recollection may seem entirely appropriate in view of the large number of items handled each day by a letter carrier here the item was certified and supposedly went out for delivery several times before return to the sender with markings that are chronologically impossible in sum the letter carrier has no recollection of the item at least one of the stampings on the envelope is at best inaccurate and the postal authorities failed to follow their own regulations concerning the handling of certified mail there is evidence of irregularity in the postal service's handling of the item here and with respect to the issue of actual delivery those irregularities are too significant to be ignored additionally both petitioners have testified that they did not receive the certified mail delivery they were awaiting anthony sicari was explicit and emphatic in his testimony that he had been told to await the deficiency_notice and call his tax advisers immediately upon the receipt of such a document one of his accountants noreen masztal testified that she had explained to mr sicari that the 90-day letter should be expected and that in their own interests the sicaris should act on it promptly the sicaris deny actual receipt although they were expecting the 90-day letter the letter carrier does not remember delivering the letter postal procedures were not followed and the actual envelope is mismarked the address employed by respondent while it generally should have resulted in delivery of the mail was not the taxpayers' last_known_address under all these circumstances we find that actual delivery was not accomplished accordingly based upon the facts and circumstances of this case we will deny respondent's motion to dismiss for lack of jurisdiction and will dismiss for lack of jurisdiction on the ground that no valid notice_of_deficiency was ever issued or delivered to petitioners an appropriate order will be issued
